—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated September 18, 1997, which denied his motion to vacate his default in appearing and answering, and to extend his time to serve an answer.
Ordered that the order is affirmed, with costs.
The defendant failed to establish that his default in appearing and answering was excusable and that he had a meritorious defense to the action. Accordingly, the Supreme Court did not improvidently exercise its discretion in denying his motion, inter alia, to vacate his default (see, Szilaski v Aphrodite Constr. Co., 247 AD2d 532; Grutman v Southgate At Bar Harbor Home Owners’ Assn., 207 AD2d 526).
The defendant’s remaining contention regarding the sufficiency of the evidence at the inquest on damages is not properly before this Court (see, James v Powell, 19 NY2d 249). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.